DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong, publication number: US 2019/0097996.

As per claim 1, Gong teaches a method comprising:
receiving, at a provider and from a user device, a message requesting that the provider share user credentials associated with a user of the user device with a second provider (Request to logon to another service, [0150]),
wherein the user is attempting to enroll with or access goods or services associated with the second provider via an application on the user device (accessing another service,  [0155]), and

determining, by the provider, whether the user has been authenticated by the provider; determining, by the provider, whether a trust relationship exists between the provider and the second provider (user logged in to first service, [0035]); and
sending, by the provider, the user credentials to the user device when the user has been authenticated by the provider and when the trust relationship exists between the provider and the second provider (Token sent to user device, [0035], agreement between first and second website, [0008][0035]),
wherein the user device forwards the user credentials to the second provider (Sending login token to second server, [0035]); 
wherein the second provider authenticates the user based on the user credentials (Second server authenticating, [0035]), and 
wherein the user device provides access to at least one of goods or services associated with the second provider when the user is authenticated by the second provider (Allowing user to verify transaction on TAOBAO after authentication, [0155]).


As per claim 2, Gong teaches wherein sending the user credentials to the user device includes sending the user credentials with a signature from the provider (Sending token with preferred encryption, [0008]).


As per claim 4, Gong teaches wherein receiving the message requesting that the provider share user credentials associated with the user of the user device with the second provider includes receiving the message and authorization information associated with the user (User in logon state, [0035]).

As per claim 5, Gong teaches further comprising:
receiving, at the provider and from the user device, a request to authenticate the user with the second provider when the user is attempting to authenticate with the second provider and authentication services associated with the second provider are unavailable (Requesting to login to another service, [0150], system used to optimize resources, [0159]).

As per claim 6, Gong teaches further comprising: sending, by the provider and to the user device, an indication that the user is authenticated, wherein the user is provided access to the at least one of goods or services provided by the second provider via the application when the user is authenticated (User able to access second service with token from first server, [0035]).



Claims 8-9 and 11-14 are rejected based on claims 1-2 and 4-7
Claims 15-16 and 18-20 are rejected based on claims 1-2 and 4, 6-7

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gong, publication number: US 2019/0097996 in view of Grandcolas, publication number: US 2012/0072714.

As per claims 3, 10 and 17, Gong teaches simplifying the login process in a system by sharing server specific encrypted credentials. 

	In an analogous art, Grandcolas teaches wherein the user device encrypts the user credentials based on a certificate associated with the second provider and forwards the encrypted user credentials to the second provider (user device encrypting user credentials, [0013], encryption being specific to a server, [0014]).

	Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify Gong’s automatic login system with Grandcolas’ secure authentication system for the advantages of further limiting the chances of man in the middle attacks and also reducing the encryption burden placed on the first server. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494